[Cite as Frantz v. Ohio Planning Comm. of Wooster, 2013-Ohio-521.]


STATE OF OHIO                   )                        IN THE COURT OF APPEALS
                                )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                 )

DAMON FRANTZ                                             C.A. No.    12CA0025

        Appellant

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
CITY OF WOOSTER, OHIO PLANNING                           COURT OF COMMON PLEAS
COMMISSION                                               COUNTY OF WAYNE, OHIO
                                                         CASE No.   10-CV-0018
        Appellee

                                DECISION AND JOURNAL ENTRY

Dated: February 19, 2013



        WHITMORE, Judge.

        {¶1}    Appellant, Damon Frantz, appeals from a judgment of the Wayne County Court

of Common Pleas. This Court reverses.

                                                    I

        {¶2}    The City of Wooster (“the City”) filed an application for a conditional use permit

to build a fire station in a residential district. The Planning Commission held two public

hearings on the matter and granted the requested permit. Frantz, a neighbor of the proposed

building site, appealed the decision to the Wayne County Court of Common Pleas.

        {¶3}    The court found the Planning Commission’s decision to grant the conditional use

permit was “premature” and remanded the case for the Commission to further address the

requirements detailed in the City of Wooster’s Codified Ordinances (“W.C.O.”). Additionally,

the trial court found that W.C.O. Section 1147.09(u) did not require the Planning Commission to
                                                 2


consider whether another site was suitable for the proposed fire station, only whether the

proposed location met the required conditions.

       {¶4}    Frantz now appeals on the limited issue of whether the requirements of W.C.O.

Section 1147.09(u) were met and raises one assignment of error for our review.

                                                 II

                                       Assignment of Error

       THE COURT OF COMMON PLEAS ERRED AS A MATTER OF LAW IN
       DETERMINING THAT THE GRANTING OF THE CONDITIONAL USE
       PERMIT DID NOT VIOLATE SECTION 1147.09(U).

       {¶5}    In his sole assignment of error, Frantz argues that the trial court erred in granting

the conditional use permit because the structure is not essential for the distribution of services to

the local area. Specifically, Frantz argues that “[i]t is not necessary to locate the public safety

facility in this R-1 district as there are a number of other locations which do not require a

conditional use permit.”

       {¶6}    “Under R.C. 2506.04, in an appeal from the board’s decision, the common pleas

court ‘may affirm, reverse, vacate, or modify the order, adjudication, or decision, or remand the

cause to the officer or body appealed from with instructions to enter an order, adjudication, or

decision consistent with findings or opinion of the court.’” State ex rel. Chagrin Falls v. Geauga

Cty. Bd. of Commrs., 96 Ohio St.3d 400, 2002-Ohio-4906, ¶ 8, quoting R.C. 2506.04. “The

judgment of the court may be appealed by any party on questions of law * * *.” R.C. 2506.04.

We review questions of law de novo. Ohio Bell Tel. Co. v. Pub. Util. Comm., 64 Ohio St.3d 145,

147 (1992).

       {¶7}     “Conditional uses are a classification of uses that are determined to generally be

compatible in the district in which they are listed as a conditional use.” W.C.O. 1147.01.
                                                    3


Conditional use permits provide the local planning commission with a means to monitor certain

uses “to ensure that the use and its operational aspects are indeed appropriate in the specific

location in which the use is proposed.” Id. A person challenging a requested conditional use

permit bears the burden of presenting sufficient evidence “to lead the Commission to conclude

that the application should be denied * * *.” W.C.O. 1107.27.

        {¶8}      If the Planning Commission determines that the proposed conditional use is

“appropriate and in conformance with the review criteria outlined in Sections 1107.12, 1147.02,

and 1147.03, the Planning Commission shall approve the conditional use.”                          W.C.O.

1107.28(a)(1). If the conditional use is for a public safety facility, W.C.O. Section 1147.09(u)

also applies.      W.C.O. 1147.05(10).       W.C.O. 1147.09(u)(1) provides that “[i]n residential

districts, facilities shall be limited to structures that are essential for the distribution of services to

the local area.”

        {¶9}      After having been so advised, the Planning Commission concluded that Section

1147.09(u)(1) merely restricted the structures that were permitted and did not address the issue

of the site itself. Therefore, the Commission did not consider whether the fire station could be

built on another site. The Wayne County Court of Common Pleas agreed with the Commission’s

interpretation.

        {¶10} Frantz argues that the Commission’s interpretation of 1147.09(u)(1) is too narrow.

According to Frantz, because there are other sites available where a conditional use permit would

not be required, a firehouse on this residential parcel is not essential for the distribution of

services to the local area. Therefore, according to Frantz, the requirement of 1147.09(u)(1) has

not been met. The City did not file an appellee’s brief.
                                                  4


       {¶11} “[W]e must apply a statute as it is written when its meaning is unambiguous and

definite.” Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St.3d 106, 2006-Ohio-954, ¶ 52.

Looking at the plain language of 1147.09(u)(1), we agree that it is the structures, and not the

sites, that are being limited. Thus, 1147.09(u)(1) does not require the Commission to consider

other potential locations for the proposed fire station.

       {¶12} However, 1147.09(u)(1) does require the Commission to conclude that the fire

station itself is essential for the distribution of services to the local area. In its findings, the

Commission only concluded that the proposed conditional use met “the criteria of Section

1147.09(u)(1) in that it is proposed as a single firehouse with no other structures on the site.”

Upon review of the record, there is no evidence that the trial court considered whether the fire

station was essential for the distribution of services. In its journal entry, the trial court merely

concludes that “[t]he issue on appeal is not whether there is a better location for the fire station,

but whether a conditional use permit is permissible at the chosen location.” This is only one

element of 1147.09(u)(1).       The trial court erred in concluding that the requirements of

1147.09(u)(1) had been met without considering whether the fire station is essential for the

distribution of services.

       {¶13} Frantz’s assignment of error is sustained, and the cause is remanded for the

determination of whether the proposed fire station is essential for the distribution of services to

the local area. See W.C.O. 1147.09(u)(1).

                                                  III


       {¶14} Frantz’s assignment of error is sustained. The Wayne County Court of Common

Pleas’ judgment is reversed to the extent that it relates to the compliance with W.C.O.

1147.09(u)(1). This decision does not affect the portion of the judgment in which the court
                                                 5


found the grant of the conditional use permit was premature. This cause is remanded for further

proceedings consistent with this opinion.


                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     BETH WHITMORE
                                                     FOR THE COURT




BELFANCE, P. J.
CONCURS.
                                                    6


CARR, J.
DISSENTING.

        {¶15} I respectfully dissent. Before both the commission and the trial court, Frantz only

argued that other sites were more appropriate. Frantz has neither argued that the commission did

not find that the fire station itself is essential for the distribution of services to the local area, nor

has he argued that the trial court failed to consider that issue. Therefore, I would affirm the trial

court’s judgment.


APPEARANCES:

BRUCE M. BROYLES, Attorney at Law, for Appellant.

TIMOTHY VAN SICKLE, Attorney at Law, for Appellee.